Exhibit 10.2

CHANGE IN CONTROL AND SEVERANCE AGREEMENT

This Change in Control and Severance Agreement (the “Agreement”) is entered into
by and between Tom Spade (the “Executive”) and Adesto Technologies., a Delaware
corporation (the “Company”), and is effective as of August 1, 2017 (the
“Effective Date”).

1. Term of Agreement.

Except to the extent renewed as set forth in this Section 1, this Agreement
shall terminate the earlier of the third (3rd) anniversary of the Effective Date
(the “Expiration Date”) or the date the Executive’s employment with the Company
terminates for a reason other than a Qualifying Termination or CIC Qualifying
Termination; provided however, if a definitive agreement relating to a Change in
Control has been signed by the Company on or before Expiration Date, then this
Agreement shall remain in effect through the earlier of:

(a) The date the Executive’s employment with the Company terminates for a reason
other than a Qualifying Termination or CIC Qualifying Termination, or

(b) The date the Company has met all of its obligations under this Agreement
following a termination of the Executive’s employment with the Company due to a
Qualifying Termination or CIC Qualifying Termination.

This Agreement shall renew automatically and continue in effect for three
(3) year periods measured from the initial Expiration Date, unless the Company
provides Executive notice of non-renewal at least three (3) months prior to the
date on which this Agreement would otherwise renew. For the avoidance of doubt,
and notwithstanding anything to the contrary in Section 2 or 3 below, the
Company’s non-renewal of this Agreement shall not constitute a Qualifying
Termination or CIC Qualifying Termination.

2. Qualifying Termination. If the Executive is subject to a Qualifying
Termination, then, subject to Sections 4, 8, and 9 below, Executive will be
entitled to the following benefits:

(a) Severance Benefits. The Company shall pay the Executive six (6) months of
his or her monthly base salary (at the rate in effect immediately prior to the
actions that resulted in the Qualifying Termination). The Executive will receive
his or her severance payment in a cash lump-sum which will be made on the first
business day occurring after the sixtieth (60th) day following the Separation,
provided that the Release Conditions have been satisfied.

(b) Continued Employee Benefits. If Executive timely elects continued coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the Company
shall pay the full amount of Executive’s COBRA premiums on behalf of the
Executive for the Executive’s continued coverage under the Company’s health,
dental and vision plans, including coverage for the Executive’s eligible
dependents, for the six (6) month period following the Executive’s Separation
or, if earlier, until Executive is eligible to be covered under another
substantially equivalent medical insurance plan by a subsequent employer;
provided that if the Company determines that it cannot provide the payment of
COBRA coverage on behalf of the Executive without violating applicable law or
incurring additional expense under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will
provide to Executive in lieu thereof a taxable lump sum payment for the balance
of the COBRA period.



--------------------------------------------------------------------------------

(c) Extension of Post-Termination Exercise Period. The period of time in which
to exercise Executive’s stock options to purchase shares of Company common stock
vested as of the date of Separation will be extended to nine (9) months from the
date of Separation, but in any event such period shall not extend beyond the
maximum term of the stock option, provided that at the time of such Separation
Executive has provided continuous services to the Company for not less than
three (3) years.

3. CIC Qualifying Termination. If the Executive is subject to a CIC Qualifying
Termination, then, subject to Sections 4, 8, and 9 below, Executive will be
entitled to the following benefits:

(a) Severance and Bonus Payments. The Company or its successor shall pay the
Executive (i) six (6) months of his or her monthly base salary (at the rate in
effect immediately prior to the actions that resulted in the Separation) and
(ii) an amount equal to the pro-rated portion of the Executive’s annual target
bonus (with such pro-ration to commence on January 1 of the year in which the
Executive incurs a Separation and ending on the date of the Executive’s
Separation). Such payment will be paid in a cash lump sum payment, which payment
will be made on the first business day occurring after the sixtieth (60th) day
following the Separation, provided that the Release Conditions have been
satisfied.

(b) Equity Vesting Acceleration. Each of Executive’s then outstanding unvested
Equity Awards, including awards that would otherwise vest only upon satisfaction
of performance criteria, shall accelerate and become vested and exercisable with
respect to 100% of the then unvested shares subject to all Equity Awards.
“Equity Awards” means all options to purchase shares of Company common stock,
Restricted Stock Units as well as any and all other stock-based awards granted
to the Executive, including but not limited to stock bonus awards, restricted
stock or stock appreciation rights. Subject to Section 4, the accelerated
vesting described above shall be effective as of the Separation. In the event an
Equity Award is subject to performance metrics or factors then the vesting
acceleration provided for herein shall be deemed to have been met based on
achievement of such performance award “at-target.”

(c) Continued Employee Benefits. If Executive timely elects continued coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the Company
shall pay the full amount of Executive’s COBRA premiums on behalf of the
Executive for the Executive’s continued coverage under the Company’s health,
dental and vision plans, including coverage for the Executive’s eligible
dependents, for the six (6) month period following the Executive’s Separation
or, if earlier, until Executive is eligible to be covered under another
substantially equivalent medical insurance plan by a subsequent employer;
provided that if the Company determines that it cannot provide the payment of
COBRA coverage on behalf of the Executive without violating applicable law or
incurring additional expense under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will
provide to Executive in lieu thereof a taxable lump sum payment for the balance
of the COBRA period.

(d) Extension of Post-Termination Exercise Period. The period of time in which
to exercise Executive’s stock options to purchase shares of Company common stock
that are vested as of the date of Separation will be extended to nine (9) months
from the date of Separation, but in any event such period shall not extend
beyond the maximum term of the stock option, provided that at the time of such
Separation Executive has provided continuous services to the Company for not
less than three (3) years.

 

2



--------------------------------------------------------------------------------

4. General Release. Any other provision of this Agreement notwithstanding, the
benefits under Section 2 and 3 shall not apply unless the Executive (i) has
executed a general release (in a form prescribed by the Company) of all known
and unknown claims that he or she may then have against the Company or persons
affiliated with the Company and such release has become effective and (ii) has
agreed not to prosecute any legal action or other proceeding based upon any of
such claims. The release must be in the form prescribed by the Company, without
alterations (this document effecting the foregoing, the “Release”). The Company
will deliver the form of Release to the Executive within thirty (30) days after
the Executive’s Separation. The Executive must execute and return the Release
within the time period specified in the form, and in all events within 61 days
following the termination event described in Section 2 or 3 as applicable.

5. Accrued Compensation and Benefits. Notwithstanding anything to the contrary
in Section 2 and 3 above, the Company shall pay Executive’s earned but unpaid
base salary and other vested but unpaid cash entitlements for the period through
and including the termination of employment, including unused earned vacation
pay and unreimbursed documented business expenses incurred by Executive prior to
the date of termination (collectively “Accrued Compensation and Expenses”). In
addition, Executive shall be entitled to any other vested benefits earned by
Executive for the period through and including the termination date of
Executive’s employment under any other employee benefit plans and arrangements
maintained by the Company, in accordance with the terms of such plans and
arrangements, except as may be modified herein (collectively “Accrued
Benefits”). Any Accrued Compensation and Expenses to which the Executive is
entitled shall be paid to the Executive in cash as soon as administratively
practicable after the termination, and, in any event, no later than two and
one-half (2-1/2) months after the end of the taxable year of the Executive in
which the termination occurs or at such earlier time as may be required by
applicable law. Any Accrued Benefits to which the Executive is entitled shall be
paid to the Executive as provided in the relevant plans and arrangements.

6. Definitions.

(a) “Cause” means (i) any willful, material violation by the Participant of any
law or regulation applicable to the business of the Company or a Parent or
Subsidiary of the Company, the Participant’s conviction for, or guilty plea to,
a felony or a crime involving moral turpitude, or any willful perpetration by
the Participant of a common law fraud, (ii) the Participant’s commission of an
act of personal dishonesty which involves personal profit in connection with the
Company or any other entity having a business relationship with the Company,
(iii) any material breach by the Participant of any provision of any agreement
or understanding between the Company or any Parent or Subsidiary of the Company
and the Participant regarding the terms of the Participant’s service as an
employee, officer, director or consultant to the Company or a Parent or
Subsidiary of the Company, including without limitation, the willful and
continued failure or refusal of the Participant to perform the material duties
required of such Participant as an employee, officer, director or consultant of
the Company or a Parent or Subsidiary of the Company, other than as a result of
having a Disability, or a breach of any applicable invention assignment and
confidentiality agreement or similar agreement between the Company or a Parent
or Subsidiary of the Company and the Participant, (iv) Participant’s disregard
of the policies of the Company or any Parent or Subsidiary of the Company so as
to cause loss, damage or injury to the property, reputation or employees of the
Company or a Parent or Subsidiary of the Company, or (v) any other misconduct by
the Participant which is materially injurious to the financial condition or
business reputation of, or is otherwise materially injurious to, the Company or
a Parent or Subsidiary of the Company. The determination as to whether a
Participant is being terminated for Cause shall be made in good faith by the
Company and shall be final and binding on the Participant. The foregoing
definition does not in any way limit the Company’s ability to terminate a
Participant’s employment or consulting relationship at any time as provided in
Section 20 above, and the term “Company” will be interpreted to include any
Parent, Subsidiary or Affiliate, as appropriate. Notwithstanding the foregoing,
the foregoing definition of “Cause” may, in part or in whole, be modified or
replaced in each individual employment agreement or Award Agreement with any
Participant, provided that such document supersedes the definition provided in
this Agreement.

 

3



--------------------------------------------------------------------------------

(b) “Code” means the Internal Revenue Code of 1986, as amended.

(c) “Change in Control.” means a “Corporate Transaction,” as such term is
defined in the Company’s 2015 Equity Incentive Plan, as may be amended from time
to time, provided that the transaction (including any series of transactions)
also qualifies as a change in control under U.S. Treasury Regulation
1.409A-3(i)(5)(v) or 1.409A-3(i)(5)(vii).

(d) “CIC Qualifying Termination” means a Separation (i) within twelve
(12) months following a Change in Control or (ii) within three (3) months
preceding a Change in Control, but as to part (ii) only if the Separation occurs
following a Potential Change in Control resulting from (i) the Company
terminating the Executive’s employment for any reason other than Cause or
(ii) the Executive voluntarily resigning his or her employment for Good Reason.
A termination or resignation due to the Executive’s death or Disability shall
not constitute a CIC Qualifying Termination. A “Potential Change in Control”
means the date of execution of a definitive agreement for a corporate
transaction which, if consummated, would constitute the applicable Change in
Control. In the case of a termination following a Potential Change in Control
and before the consummation of a Change in Control, solely for purposes of
benefits under this Agreement, the date of Separation will be deemed the date
the Executive’s employment terminated.

(e) “Disability” means disability as defined in Section 22(e)(3) of the Code.

(f) “Good Reason” means, without the Executive’s consent, (i) a material and
adverse reduction in the Executive’s authority, duties or responsibilities as
existed immediately prior to such reduction, (ii) a material reduction (which
for purposes of this Agreement means a reduction of greater than ten percent
(10%), of Executive’s then current annual base salary (other than a reduction
generally applicable to executive officers of the Company and in generally the
same proportion as for the Executive), or (iii) relocation of the Executive’s
principal workplace by more than thirty-five (35) miles from Executive’s then
current place of employment. For the purpose of clause (i), a change in
responsibility shall not be deemed to occur (A) solely because Executive is part
of a larger organization or (B) solely because of a change in title. For the
Executive to receive the benefits under this Agreement as a result of a
voluntary resignation under this subsection (e), all of the following
requirements must be satisfied: (1) the Executive must provide notice to the
Company of his or her intent to assert Good Reason within thirty (30) days of
the initial existence of one or more of the conditions set forth in subclauses
(i) through (iii); (2) the Company will have thirty (30) days (the “Company Cure
Period”) from the date of such notice to remedy the condition and, if it does
so, the Executive may withdraw his or her resignation or may resign with no
benefits; and (3) any termination of employment under this provision must occur
within ten (10) days of the earlier of expiration of the Company Cure Period or
written notice from the Company that it will not undertake to cure the condition
set forth in subclauses (i) through (iii) above. Should the Company remedy the
condition as set forth above and then one or more of the conditions arises again
within twelve months following the occurrence of a Change in Control, the
Executive may again assert Good Reason subject to the notice and cure periods
set forth herein.

(g) “Release Conditions” means (i) the Company has received the Executive’s
executed Release and (ii) any rescission period applicable to the Executive’s
executed Release has expired such that the Release is effective.

(h) “Qualifying Termination” means a Separation that is not a CIC Qualifying
Termination, but which results from the Company terminating the Executive’s
employment for any reason other than Cause. A termination or resignation due to
the Executive’s death or Disability shall not constitute a Qualifying
Termination.

 

4



--------------------------------------------------------------------------------

(i) “Separation” means a “separation from service,” as defined in the
regulations under Section 409A of the Code.

7. Successors.

(a) Company’s Successors. The Company shall require any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets, by an agreement in substance and form satisfactory to the
Executive, to assume this Agreement and to agree expressly to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of a succession. For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets or which becomes bound by this Agreement by operation of
law.

(b) Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

8. Golden Parachute Taxes.

(a) Best After-Tax Result. In the event that any payment or benefit received or
to be received by Executive pursuant to this Agreement or otherwise (“Payments”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code and (ii) but for this subsection (a), be subject to the excise tax
imposed by Section 4999 of the Code, any successor provisions, or any comparable
federal, state, local or foreign excise tax (“Excise Tax”), then such Payments
shall be either (A) provided in full pursuant or (B) provided as to such lesser
extent which would result in no portion of such Payments being subject to the
Excise Tax (“Reduced Amount”), whichever of the foregoing amounts, taking into
account the applicable federal, state, local and foreign income, employment and
other taxes and the Excise Tax (including, without limitation, any interest or
penalties on such taxes), results in the receipt by Executive, on an after-tax
basis, of the greatest amount of payments and benefits provided for hereunder or
otherwise, notwithstanding that all or some portion of such Payments may be
subject to the Excise Tax. Unless the Company and Executive otherwise agree in
writing, any determination required under this Section shall be made by
independent tax counsel designated by the Company and reasonably acceptable to
Executive (“Independent Tax Counsel’), whose determination shall be conclusive
and binding upon Executive and the Company for all purposes. For purposes of
making the calculations required under this Section, Independent Tax Counsel may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code; provided that Independent Tax Counsel shall
assume that Executive pays all taxes at the highest marginal rate. The Company
and Executive shall furnish to Independent Tax Counsel such information and
documents as Independent Tax Counsel may reasonably request in order to make a
determination under this Section. The Company shall bear all costs that
Independent Tax Counsel may reasonably incur in connection with any calculations
contemplated by this Section. In the event that the above clause (ii)(B) of this
Section 8 applies, then based on the information provided to Executive and the
Company by Independent Tax Counsel, Executive may, in Executive’s sole
discretion and within thirty (30) days of the date on which Executive is
provided with the information prepared by Independent Tax Counsel, determine
which and how much of the Payments (including the accelerated vesting of equity
compensation awards) to be otherwise received by Executive shall be eliminated
or reduced (as long as after such determination the value (as calculated by
Independent Tax Counsel in accordance with the provisions of Sections 280G and
4999 of the Code) of the amounts payable or distributable to Executive equals
the Reduced Amount).

 

5



--------------------------------------------------------------------------------

9. Miscellaneous Provisions.

(a) Section 409A. To the extent (i) any payments to which Executive becomes
entitled under this Agreement, or any agreement or plan referenced herein, in
connection with Executive’s termination of employment with the Company
constitute deferred compensation subject to Section 409A of the Code and
(ii) Executive is deemed at the time of such termination of employment to be a
“specified” employee under Section 409A of the Code, then such payment or
payments shall not be made or commence until the earlier of (i) the expiration
of the six (6)-month period measured from the Executive’s Separation; or
(ii) the date of Executive’s death following such Separation; provided, however,
that such deferral shall only be effected to the extent required to avoid
adverse tax treatment to Executive, including (without limitation) the
additional twenty percent (20%) tax for which Executive would otherwise be
liable under Section 409A(a)(1)(B) of the Code in the absence of such deferral.
Upon the expiration of the applicable deferral period, any payments which would
have otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to Executive or
Executive’s beneficiary in one lump sum (without interest). Except as otherwise
expressly provided herein, to the extent any expense reimbursement or the
provision of any in-kind benefit under this Agreement (or otherwise referenced
herein) is determined to be subject to (and not exempt from) Section 409A of the
Code, the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement or in kind benefits to be provided in any
other calendar year, in no event shall any expenses be reimbursed after the last
day of the calendar year following the calendar year in which Executive incurred
such expenses, and in no event shall any right to reimbursement or the provision
of any in-kind benefit be subject to liquidation or exchange for another
benefit. To the extent that any provision of this Agreement is ambiguous as to
its exemption or compliance with Section 409A, the provision will be read in
such a manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent. To the extent any payment under this Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. Payments pursuant to this
Agreement (or referenced in this Agreement) are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the regulations under
Section 409A. Notwithstanding anything to the contrary in this Agreement, if the
period of time comprising (x) the time to consider and make effective the
Release and (y) the time after the expiration or cessation of any cure period or
attempt to cure Good Reason spans two calendar years, then, any payments that
constitute deferred compensation subject to Section 409A will be made in the
second calendar year.

(b) Other Arrangements. This Agreement supersedes any and all cash severance
arrangements and vesting acceleration arrangements on change in control under
any prior option agreement, restricted stock unit agreement, severance and
salary continuation arrangements, programs and plans which were previously
offered by the Company to the Executive, including change in control severance
arrangements pursuant to an employment agreement or offer letter, and Executive
hereby waives Executive’s rights to such other benefits. In no event shall any
individual receive cash severance benefits under both this Agreement and any
other severance pay or salary continuation program, plan or other arrangement
with the Company. For the avoidance of doubt, in no event shall Executive
receive benefits under both Sections 2 and Section 3 with respect to Executive’s
Separation.

(c) Dispute Resolution. To ensure rapid and economical resolution of any and all
disputes that might arise in connection with this Agreement, Executive and the
Company agree that any and all disputes, claims, and causes of action, in law or
equity, arising from or relating to this Agreement or its enforcement,
performance, breach, or interpretation, will be resolved solely and exclusively
by final, binding, and confidential arbitration, by a single arbitrator, in
Santa Clara County, and conducted by Judicial Arbitration & Mediation Services,
Inc. (“JAMS”) under its then-existing employment rules and procedures. Nothing
in this section, however, is intended to prevent either party from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Each party to an arbitration or litigation hereunder shall
be responsible for the payment of its own attorneys’ fees.

 

6



--------------------------------------------------------------------------------

(d) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or deposited with Federal Express Corporation,
with shipping charges prepaid. In the case of the Executive, mailed notices
shall be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.

(e) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(f) Withholding Taxes. All payments made under this Agreement shall be subject
to applicable withholding and income taxes.

(g) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(h) At-Will Employment. Nothing in this Agreement shall confer upon the
Executive any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company or
any subsidiary of the Company or of the Executive, which rights are hereby
expressly reserved by each, to terminate his or her service at any time and for
any reason.

(i) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California (other
than its choice-of-law provisions).

[Signature Page to Change In Control Severance Agreement Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written. This Agreement may be signed in two or more counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.

 

EXECUTIVE     ADESTO TECHNOLOGIES, INC.

/s/ Tom Spade

                        

/s/ Narbeh Derhacobian

Name: Tom Spade     By: Narbeh Derhacobian     Title: Chief Executive Officer

Date: August 1, 2017

   

Date: August 1, 2017

[Signature Page to Change In Control and Severance Agreement]

 

8